gilij -U`\ ,02(03,0'»1

August 16, 2015

ABEL AEUSTA, CLERK
TEXAS EUURT DF'ERIMTNAL APPEALS
`P;U~ BDX TZJUB`Dapitol Station
Austin, Texas 78711

rm RE: ISAIAS ruJAN PALAEIUS, writ Nn 5 we-Bz,s§e-o¢,oz;nz & 04

TU THE HUN. ABEL ACDBTA, ELERK:

within the past year the Eourt of criminal Appeals has reoeived,
filed and summarily Dismissed‘without review my proper and valid
Filings of my Art. 11107 writs of Habeas Corpus§ some of which were
supplements to the original but still issued their own numbers. At
this time I maguhj£ to be informed of which of the`Justioes performed
this action as I have seen another inmate here in the system who was
so apprised when it was requested; The white\oard Notioe gives no
indication.

This information is necessary otherwise I would not he bothering
you for this information.@ l thank,you'tor your attention to this

'matter and await your reply. y
Respectfully requested,

- 0
/S/~w¢?§zéow
Isaias L. Palaoios 17095&1
E.T. Terrell Unit EB

i1EUU FM 655
Rosharon, Texas 77583

Dated & documented HE@E£V§§D EN

QOUHT GFCRM/mvm qprA! ¢
AUG 151 2313

Q@°M@@U©#@mk n